DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections 
Claim 1 is objected.  The claim limitation “verification of violation detection data”, “and Operation Accuracy department”, “and TOIA” , “that TOIA”, “with GES”, and “to Electronic Ticket Issuance Gate (ETI-Gate)” should be read “verification of the violation detection data”, “and an Operation Accuracy department”, “and the TOIA” , “that the TOIA”, “with the GES”, and “to an Electronic Ticket Issuance Gate (ETI-Gate)”.  Appropriate corrections are required.
Claims 2-15 are objected.  The claim limitation “The system” should be read “The intelligent traffic violation detection system”.  Appropriate corrections are required.
Claim 5 is objected.  The claim limitation “the remote trigger” should be read “the remote trigger button”.  An appropriate correction is required.
Claim 6 is objected.  The claim limitation “the said camera modules” should be read “the said video and image camera modules”.  An appropriate correction is required.
Claim 7 is objected.  The claim limitation “at least 50 Meter” should be read “at least 50 meters”.  An appropriate correction is required.
Claim 8 is objected.  The claim limitation “the said image camera module” should be read “the said image capturing camera module”.  An appropriate correction is required.
Claim 16 is objected.  The claim limitation “The process of intelligent traffic violation detection system”, “CPU”, “all plate numbers”, “the system”, “from loop-recording”, “remote trigger”, and “first P-Token” should be read “The process of an intelligent traffic violation detection system”, “a CPU”, “all licence plate numbers”, “the intelligent traffic violation detection system”, “from a loop-recording”, “a remote trigger”, and “a first P-Token”.  Appropriate corrections are required.
Claim 17 is objected.  The claim limitation “if JTD denies” should be read “if the JTD denies”.  An appropriate correction is required.
Claims 17-18 are objected.  The claim limitation “The process” should be read “The process of the intelligent traffic violation detection system”.  Appropriate corrections are required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an intelligent traffic violation detection system, a vehicle, a Portable Detection Device, a portable case, a central processing unit (CPU), at least one memory means, a video processing means, an image processing means, a License Plate Recognition means, a Global position system means, a network system means, a display means, at least one audio output means, at least one plug output means, at least one power means, at least one video capturing camera module, at least one image capturing camera module, at least one camera mount, at least one remote trigger, at least one microphone, at least one power source, a mobile application, traffic violations, a Falcon Command & Control center, VDC fleet, Permission Token (PT) slots, PDD camera, a Golden Eye Stamp, Electronic Ticket Issuance Gate, virtual personal network, wireless network systems, Bluetooth, Wi-Fi, mobile networks 5G, blockchain based encryption systems, the steering wheel, the remote trigger buttons, video and image camera modules of PDD are mounted at front and rear positions of the vehicle, license plates, physical and visual features of vehicles passing, suspicious vehicles, PPD's hardware, OAO,  must be shown or the features must be canceled from the claims 1-18.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  To be patent-eligible, a claim directed to a judicial exception must as whole be directed to significantly more than the exception itself.  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
Claim 1 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention “the Eye department consists of at least two iris employees who reviews the traffic violation data embedded in the TOIA and approves or rejects the traffic violation claims, the JTD consists of team of three Jury members that analyzes TOIA and take decisions either to approve the claim and grant TOIA with 2 P-Tokens or deny the claim and remove 2 P-Tokens, the OAD consists of an Operation Accuracy Officer (OAO) who re-evaluates the traffic violation data embedded in the TOIA and take decisions either to approve the violation claim and grant TOIA with two P-Tokens” are directed to mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).  
Claims 11-12 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward an artificial intelligence program.  However, the artificial intelligence program is not within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Claim 16 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention “each iris employee independently reviews the traffic violation data and approves or rejects accordingly and this results in at least three scenarios” are directed to mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), such as at least one memory means, a video processing means, an image processing means, a License Plate Recognition means, a Global position system means, a network system means, a display means, at least one audio output means, at least one plug output means, at least one power means, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: at least one video capturing camera module, at least one image capturing camera module, and a mobile application in claim 1, video and image camera modules in claim 6, image capturing camera module in claims 7-8, video capturing camera module in claim 9, and steps of in claim 16. 
            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15  are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for at least one memory means, a video processing means, an image processing means, a License Plate Recognition means, a Global position system means, a network system means, a display means, at least one audio output means, at least one plug output means, at least one power means, at least one video capturing camera module, at least one image capturing camera module, and a mobile application, video and image camera modules, image capturing camera module, and video capturing camera module. 
Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claim fails to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  For example, claim 1 recites “a mobile application” and claim 15 recites “the mobile application is configured to monitor and operate the PDD”. However, these claims only describe functions of the mobile application, and the specification does not provide details about the mobile application. Accordingly, this limitation does not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reason discussed above, claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 4 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claim fails to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  For example, claim 4 recites “the said TOIA is built using blockchain based encryption systems”. However, the specification does not provide details about the blockchain based encryption systems of TOIA. Accordingly, this limitation does not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reason discussed above, claim 4 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 11-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  For example, the claims recite “the intelligent traffic violation detection system is equipped with an artificial intelligence program” and “the said artificial intelligence program utilises machine learning”. However, the specification does not provide details about the artificial intelligence program and the machine learning. Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reason discussed above, claims 11-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 16-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  For example, the claims recite “the PDD automatically with the help of Artificial Intelligence”. However, the specification does not provide details about the artificial intelligence. Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reason discussed above, claims 11-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the traffic violations". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the violation detection data". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the violation detection data". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the power", "the VDC fleet", "the operations of FCCc", "the settings", "the firmware", "the view of specific PDD camera", "the safety of the VDC". There is insufficient antecedent basis for these limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the said VVC", "the violation data", "the traffic violation data", "the traffic violation claims", "the claim", "the violation claim”. There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the appropriate government entity". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The independent claim 1 recites "the VDC's". First, there is insufficient antecedent basis for this limitation in the claim. Second, VDC would have different operations and features.  It is not clear from claim language what operations or features of VCC are indicated in the claim. Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2 and 5 recite “Bluetooth”.  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. Please see MPEP 2173.05(u).  Therefore, the claims 2 and 5 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 5  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 recites "the remote trigger buttons", "the remote trigger button", "the steering wheel ", "the thumb finger". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 5 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6 recites “the other drivers”.  There is insufficient antecedent basis for this limitations in the claim.  Therefore, claim 6 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 7  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 recites "the vehicle license plate characters". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 7 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 8  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites "the specific vehicle data", "the same data", "the purposes". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 8 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 10  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 10 recites "the video and images", "the violation type". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 10 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 11  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 11 recites "the suspicious vehicles". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 11 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 12  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 12 recites "the corresponding conversations". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 12 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 12  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 12 recites "the data". It is noted that previous claims recite “the violation detection data”, “the violation data”, “the traffic violation data”, “traffic violation and theft data”, “driving data”.  Hence it is not clear from the claim language that what data that “the data” refers to. Therefore, claim 12 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 13  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 13 recites "the PPD's hardware" and "the high volume of traffic violation data". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 13 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "the PDD". It is noted that the claim previously mentions “installing at least one PDD in a vehicle”. Hence it is possible to have multiple PDDs in the system. As a result, it is not clear what PDD that “the PDD” refers to.  Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "the help of Artificial Intelligence", "the Licence Plate Recognition", and "the data centres". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "the help of VDC", "the operator", and "the VDC triggers". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "the second P-Token", "the PDD device", and "the 10 required clues". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "the remote trigger button". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "PDD", “VDC”, “TOIA”, “FCCs”, “JTD”, “OAD”, “GES”, “ETI-Gate”. It is not clear from the claim language what do these abbreviations stand for.  Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "the violation detection data”. There is insufficient antecedent basis for these limitations in the claim.   Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "the data". It is noted that claim previously recites “Licence Plate Recognition data”, “future data”, “data collection”, and “violation detection data”.  Hence it is not clear from the claim language that what data that “the data” refers to. Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "the first scenario", "the second scenario ", "the third scenario ", and "the received traffic violation data". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "the verified TOIA”. There is insufficient antecedent basis for these limitations in the claim.   Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 recites "the appropriate government entity”. There is insufficient antecedent basis for these limitations in the claim.   Therefore, claim 16 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 17  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 17 recites "OAO”. It is not clear from the claim language what does this abbreviation stand for.  Therefore, claim 17 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 17 recites "the  directed traffic violation data”, "the  case”, "the  provided traffic violation data claims”, "the  outcomes of this re-evaluation”, "the  claims”, "the claim”, "the  violation claim”, and "the  wrong violation”. There is insufficient antecedent basis for these limitations in the claim.   Therefore, claim 17 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 17 recites "the TOIA". It is noted that claim previously recites “the TOIA leading to a total of four P-Tokens”, “the TOIA where the total P-Token count becomes three”, “a total of zero P-Token count in the TOIA”, “grant TOIA”, and “the verified TOIA”.  Hence it is not clear from the claim language that what TOIA that “the TOIA” refers to. Therefore, claim 17 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 18  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 18 recites "wherein all the said steps associated with the intelligent traffic violation detection system are autonomously processed without human oversight once the artificial intelligence program is efficiently trained to take error free autonomous decisions". First,  claim 16 does not indicate whether the artificial intelligence program will be trained or not.  Second, claim 16 indicates that there is a manual operation by an operator. Hence it is not clear from the claim languages that all steps of the intelligent traffic violation detection system can be autonomously processed.  Therefore, claim 18 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
65.      Claims 1, 16, and their dependent claims would be objected and would be allowable if all other objections and rejections of related claims are addressed. This objection is given with a condition that amendments will not significantly change the scopes of the independent claims . 
66.      Claims 1 and 16 recite multiple components with specific arrangements that operate in unique ways on specific data to determine whether or not a vehicle violates traffic regulations.     Prior arts fail to teach or render obvious this set of operations, and there is no articulate reasoning from the prior arts to combine references to arrive in the context of the claim inventions.   

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488